— Appeal by the plaintiff, as limited by his brief, from stated portions of an order of the Supreme Court, Dutchess County (Pagones, J.), dated December I, 2003.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Pagones in the Supreme Court; and it is further,
Ordered that the plaintiffs time to stipulate to the reductions in damages granted by the trial court is extended until 30 days after service upon him a copy of this decision and order. Adams, J. P., Santucci, Goldstein and Crane, JJ., concur.